Citation Nr: 0405520	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  97-02 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an initial compensable rating for service-
connected hemorrhoids.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from November 1974 to 
August 1995.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that rating decision, the RO denied 
service connection for sinusitis, headaches, and hemorrhoids.  
The veteran duly appealed the RO's decision.

In August 1997 and June 1999, the Board remanded the matter 
for due process considerations and additional evidentiary 
development.  While the matter was in remand status, in a 
January 2003 rating decision, the RO granted service 
connection for hemorrhoids, and assigned an initial 
noncompensable rating, effective September 1, 1995.

The award of service connection for hemorrhoids constitutes a 
full award of the benefit sought on appeal as to that issue.  
See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
In August 2003, however, the veteran testified at a Board 
hearing at the RO in Columbia, South Carolina, at which he 
noted disagreement with the initial zero percent rating 
assigned by the RO.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993) (holding that a statement made during a personal 
hearing, when later reduced to writing in a transcript, 
constitutes a Notice of Disagreement within the meaning of 38 
U.S.C. § 7105(b)).  Because the RO has not yet had the 
opportunity to issue a Statement of the Case addressing this 
issue, a remand for this action is now necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  Although the veteran was treated for sinusitis in 
service, the most probative evidence shows that he does not 
currently have sinusitis.

2.  Headaches were shown during the veteran's active service 
and the post-service record reveals a continuity of headache 
symptomatology.  


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  A headache disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the record 
shows that in a November 2001 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

VA has also fulfilled its duty to assist the veteran in 
obtaining evidence needed to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
The record currently contains service medical records 
corresponding to the period from 1984 to 1995, as well as all 
post-service clinical records specifically identified by the 
veteran.  At the August 2003 personal hearing, the veteran's 
representative confirmed that all pertinent treatment records 
had been submitted.  The veteran has also been afforded a VA 
medical examination in connection with his claims and, given 
the examiner's opinions and findings, the Board finds that 
another medical examination is not necessary to decide this 
appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

Here, the Board notes that service medical records 
corresponding to the veteran's active service from 1974 to 
1984 are not of record.  A review of the record reveals 
substantial efforts by the RO to obtain these records, 
including from alternative sources.  Unfortunately, these 
attempts were unsuccessful and the RO has advised the veteran 
that these service medical records are unavailable.  The 
Board finds that, based on the RO's efforts and the responses 
from the service department, it is reasonably certain that 
the veteran's service medical records are no longer available 
and that further efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Regardless, given 
the basis for the Board's decisions in this case, it is clear 
that the missing service medical records are not outcome 
determinative.  

In summary, given the facts of this case, the Board concludes 
that there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
claims.  As VA has fulfilled the duty to assist and notify, 
the Board finds that no additional action is necessary.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is inapplicable to cases where the initial 
AOJ decision was made prior to the enactment of the VCAA and 
is pursuing further judicial review on this matter.  
Nonetheless, any defect with respect to the VCAA notice 
requirements in this case was harmless error for the reasons 
specified below.  

In the present case, a substantially complete application was 
received prior to the date of VCAA enactment.  Thereafter, in 
a rating decision dated in April 1996 service connection for 
the benefits sought was denied.  Only after that rating 
action was promulgated did the AOJ, in November 2001, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Although the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  

Moreover, although strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially because an AOJ determination that 
is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the appellant in November 
2001 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
Supplemental Statements of the Case were provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
or her claim, and to respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

I.  Factual Background

The veteran's available service medical records show that at 
an August 1984 physical examination, he reported that he had 
had recurrent sinusitis from 1976 to 1982.  

In February 1985, the veteran sought treatment for sinus 
headaches.  He indicated that he had had a history of 
sinusitis for years.  X-ray studies of the sinuses were 
within normal limits.  The veteran was referred for 
evaluation in the Ear, Nose, and Throat Clinic.  The 
impression there was acute exacerbation of chronic sinusitis.  

In October 1987, the veteran sought treatment for headaches, 
which he indicated had been present for the past four to five 
days.  He gave a history of sinusitis and sinus headaches.  
Physical examination revealed no sinus tenderness and there 
was no congestion, although the nasal cavity appeared 
swollen.  The assessment was rule out muscle contraction 
headaches.  A subsequent neurological examination was normal 
and the veteran was instructed to follow up if he experienced 
no improvement in his headache pain.  

In December 1988, the veteran was seen for sinus pain and 
headaches for the previous three days.  X-ray studies again 
showed that the paranasal sinuses were normal, although there 
was hypertrophy of the inferior nasal turbinates.  The 
assessment was possible sinusitis.  He was seen again later 
that month, and it was noted that the veteran had experienced 
no improvement in his right-sided headaches.  The assessment 
was rhinitis or possible early maxillary sinusitis.  

At a May 1991 physical examination, the veteran reported a 
history of recurrent sinusitis for the previous eight to ten 
years.  He indicated that he had had no problems in the prior 
two years.  

At his June 1995 military retirement medical examination, the 
veteran's nose and sinuses were normal on clinical 
evaluation.  No neurological abnormalities were identified.  
On a report of medical history completed by the veteran in 
connection with his retirement medical examination, he 
reported a history of ear, nose and throat trouble, 
sinusitis, and frequent or severe headaches.  The examiner 
noted that although the veteran had a "multitude of medical 
problems," none was significant.   

In April 1996, the veteran filed a claim of service 
connection for sinusitis and headaches.  In connection with 
his claim, he was afforded a VA medical examination in June 
1996.  The veteran reported a history of headaches since 
1976, occurring three to four times yearly with changes in 
the weather.  He indicated that he had consulted several 
specialists in service regarding his symptoms and that 
diagnostic testing had been essentially negative.  The 
veteran reported that he was finally told that he had a 
problem caused by changes in the weather and there was no 
specific treatment for his disorder.  The VA examiner noted 
that a computerized tomography (CT) scan was essentially 
normal, with only insignificant mucoperiosteal thickening.  
Examination revealed essentially normal nasal vestibules and 
the external nose was also normal.  The right and left nasal 
cavities were equal and without any septal deviation.  The 
impression was quarterly headaches, left-sided, of 
undetermined etiology.  The examiner concluded that there was 
no evidence of current sinusitis, either on physical 
examination or by CT scan.

In pertinent part, clinical records from VA and the Moncrief 
Army Community Hospital for the period from September 1995 to 
June 2002 show that in October 1997, the veteran sought 
treatment for headaches.  The assessment was 
headaches/eyestrain.  In December 1997, he reported that his 
headaches had resolved.  In February 1998, the veteran 
reported that he had experienced headaches for the previous 
month, although they had resolved recently.  In December 
2001, the veteran reported headaches and congestion 
intermittently for the prior eight years.  No diagnosis was 
noted.  

At his August 2003 hearing, the veteran testified that he had 
been seen by several physicians in service in connection with 
his sinusitis symptoms and headaches.  He indicated that his 
Ear, Nose, and Throat physician had concluded that there was 
nothing that could be done to treat the problem.  The veteran 
indicated that he then began doing his own research on the 
internet in an attempt to learn how to relieve his symptoms, 
particularly his painful headaches.  He testified that he had 
been using various methods of treatment since service, 
including over-the-counter medications.  The veteran 
indicated that he had recently been told that his symptoms 
may be attributable to migraines, rather than sinusitis; 
however, he indicated that it was his belief that he did have 
sinusitis.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

Sinusitis:  As set forth above, the service medical records 
document several episodes of treatment for sinusitis 
symptoms.  The post-service medical evidence, however, 
contains no probative evidence of the clinical presence of 
sinusitis.  For example, at the June 1996 VA medical 
examination, both physical examination and a CT scan failed 
to document the presence of sinusitis.  The examiner 
indicated that he could find no evidence that the veteran 
currently had sinusitis.  The Board also observes that post-
service outpatient treatment records corresponding to the 
period from September 1995 to June 2002, do not contain a 
diagnosis of sinusitis.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the U.S. Court 
of Appeals for Veterans Claims (Court) noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).

Here, the Board notes that it has considered the veteran's 
assertions to the effect that his current symptoms are due to 
sinusitis.  As the record does not establish that the veteran 
possesses a recognized degree of medical training or 
knowledge, his own opinions as to medical diagnoses are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that there is no 
probative evidence that the veteran currently has sinusitis.  
As noted, absent proof of a present disability, there can be 
no valid claim.  Since there is no medical evidence of 
current existence of sinusitis, service connection for that 
disability cannot be granted.  Brammer, 3 Vet. App. at 225.

Headaches:  The veteran also seeks service connection for 
headaches, noting that his headache disability was first 
manifest in service and has persisted to the present day.

As set forth above, the service medical records document 
several notations of complaints of headaches.  The post-
service medical records also document continued complaints of 
headaches.  In addition, the veteran has given sworn 
testimony that his headaches have persisted since his 
separation from service.  See Cartright v. Derwinski, 2 Vet. 
App. 24 (1991) (lay individuals can provide probative 
evidence as to symptomatology sufficient to establish service 
connection); see also Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  In this regard, the Board notes that continuity of 
symptomatology, not continuity of treatment, is required to 
establish a nexus between a disorder noted in service and a 
chronic disorder found after service.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

Although a VA medical examination conducted in June 1996 
revealed that the etiology of the veteran's headaches is 
unclear, the fact remains that such headaches appear to have 
begun in service and have continued to the present time.  
38 C.F.R. § 3.303(b).  

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Rather, the evidence is deemed to be at 
least in relative equipoise as to whether his current 
headache disability is of service origin.  Thus, service 
connection for headaches is warranted.


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for headaches is granted.  


REMAND

As noted above, in a January 2003 rating decision, the RO 
granted service connection for hemorrhoids, and assigned an 
initial zero percent rating, effective September 1, 1995.  At 
his August 2003 Board hearing, the veteran disagreed with the 
initial zero percent rating assigned by the RO.  Because the 
RO has not yet had the opportunity to issue a Statement of 
the Case addressing this issue, a remand for this action is 
now necessary.  See Manlincon v. West, 12 Vet. App. 238 
(1999).



To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
entitlement to an initial compensable 
rating for hemorrhoids.  The statement of 
the case should include all relevant law 
and regulations pertaining to the claim.  
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2003).  

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



